dvb reuee sericg uniform issue list t ep ra t1 jun ein legend state a plan x u act c ladies and gentlemen this is in response to your request for a private_letter_ruling submitted on july by letters dated date date supplemented date and date concerning whether the a governmental_plan under sec_25 status of plan x a sec_414 of the internal_revenue_code code will be adversely affected by covering employees of certain volunteer fire departments on whether sec_414 to apply to plan x with respect to the mandatory employee contributions that the fire department employees are required to make to plan xx you also request a ruling of the code will continue pursuant to state statute state a established plan x for the purpose of providing retirement benefits for employees of counties cities and towns and other eligible employers state a asserts that f ss is a contributory defined_benefit_plan which plan x satisfies the requirements for a qualified_plan under sec_401 of the code governmental_plan as defined in sec_414 and that its related trust is exempt from taxation under sec_501 as applicable toa under the law of state a before the enactment of on june act c plan x provided benefits to among other employees of local governments firefighters employed by a fire department operated by a county incorporated city or town of state a was amended under act c coverage of firefighters under plan x to also include full-time paid firemen employed by a corporation that provides fire protection services under contract to counties cities or towns and that is supported in whole or part by municipal or county funds incorporated fire department fire department is one that is incorporated as nonprofit corporation under the law of state a an incorporated to broaden the law a under plan x each participant's mandatory pursuant to state statute these employee contribution amount is deducted and paid over to the plan employee contributions may be picked up by the participant's employer so that they are treated as employer contributions under sec_414 code of the the law of state a requires an incorporated fire oversight of fire departments by department as well as a fire department operated by a county city or sanitary district as a division of that governmental_unit to become certified by the commissioner of insurance to perform fire-fighting services in state a the commissioner of insurance includes routine inspections as well as requiring periodic approval of certification every three to five years commissioner of insurance has adopted regulations with requirements for such fire departments regarding personnel staffing training execution of written contracts with local governments alarm systems fire equipment and building facilities the the governing body of an incorporated fire department is the corporation's board_of directors elected by members of the corporation the board typically includes volunteer firefighters or fire district residents functions as the chief_executive_officer of the corporation and handles the day-to-day operations including the hiring and firing of employees the board elects a fire chief who state a has submitted with its ruling_request a a sample contract between a local_government copy of unit and an incorporated fire department which state a asserts shows a typical relationship between the two parties following the contract provides in part the whereas the its contractural sic arrangements with all rural volunteer fire departments in the county local_government unit desires to standardize now therefore in consideration of the mutual promises and agreements herein contained and the mutual benefits to be derived therefrom the parties hereto promise and agree as follows the fire article i sec_2 incorporation department will adopt by-laws which reasonable provisions entitling any resident in the area of responsibility of the fire department to be a voting member of the corporation and enabling such members to participate in the affairs of the corporation at least in one annual meeting the by-laws shall vest in a board_of directors the authority to manage the affairs of the corporation without a vote of the membership to the extent permitted by state law added shall have emphasis the contract further provides that the incorporated fire department will provide to the local_government unit a budget estimate establish records and accounts and present to the local_government unit the results of an annual audit unit may inspect all such records and accounts the local_government sources of funding for an incorporated fire department vary and include payments made by the local_government unit under contract county or city and pursuant to state a to the extent that a county is authorized under state a law from taxes levied by the county upon the residents of the fire district served by the incorporated fire department law county revenue raised by the levy of said taxes shall be kept in a separate and special fund used only for furnishing fire protection services within said district set the rate_of_tax based on an annual budget estimate submitted by the incorporated fire department setting forth the financial requirements for providing fire protection services for the year in said fire district the county is required to to be also based on the foregoing facts and representations you request the following rulings that under the law of state a as amended on a municipal government a deeming employees of a fire department june which is not a department of county government or a sanitary district maintained by such government_entity but which is incorporated as a nonprofit corporation under the law of state a and is certified by the commissioner of insurance to be employees of the local county incorporated city or town unit for purposes of providing certain state- funded employee_benefits including membership in plan x will not adversely affect the status of plan x as a governmental_plan under sec_414 of the code that the applicability of the provisions of of the code to plan x will not be sec_414 adversely affected by including as members therein the full-time employees of the fire departments as described in contributions of such employees to plan x which may be assumed and paid_by the employer will be considered picked up pursuant to sec_414 of the code to the same extent such contributions by other members of plan x are so considered above and that the mandatory sec_414 of the code provides that in the case of any plan established by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing where the contributions of employing units are vf ee designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up will be treated as employer contributions sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides an agency or it holds that one of the most that a plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi- governmental power important factors to be considered in determining whether an organization is instrumentality of the united_states or any state or political_subdivision thereof is the degree of control that the federal or state government has over the organization's everyday operations listed in revrul_89_49 include there is specific_legislation creating the organization organization organization's trustees or operating board are selected and unit considers the employees of the organization to be employees of the applicable governmental_unit although all of the above factors are considered in determining whether an organization is an agency of government the mere satisfaction of one or all of the factors is not necessarily determinative the source of funds for the the manner in which the whether the applicable governmental other factors whether a according to the facts presented in revrul_89_49 the citizens of a municipality in a state organized a volunteer fire company to provide fire protection services to their community company was incorporated under the state's nonprofit corporation statute under its charter the company is managed by a board_of trustees elected by the volunteer firefighters contracts with several municipalities including the municipality where it was created under which the the company entered into the f747 under the contracts the the funds for the company are company agreed to provide fire protection services to the municipalities municipalities agreed that the operations of the company would be under the exclusive control of the board_of trustees provided in part by community donations from the residents of the municipalities served by the company and in part by payments made by municipalities under the contracts with the company established a retirement_plan for its employees municipalities do not make any direct contributions to the retirement_plan the employees were never treated by the state as employees of the state or a political_subdivision thereof the company the revrul_89_49 concluded that the specifically the revenue_ruling cited retirement_plan established by the company is not a governmental_plan within the meaning of sec_414 d of the code as the reasoning for its conclusion that degree of control which the municipalities exert over the fire company is minimal although the company was incorporated under a nonprofit corporation statute there was no specific_legislation which affiliated the company with the state company's expenses are donations the company's basic operations is elected by the volunteer firefighters and treated the company's employees as employees of the state or political_subdivision thereof the board_of trustees which controls in part paid_by the community the state has not the the in the instant case applying the principles set is an act that merely expands forth in revrul_89_49 the legislation in question act c coverage in plan x to include those employees who work for incorporated fire departments authorization for the formation of such nonprofit fire protection service corporations is the same general legislation covering all corporate charters under the jurisdiction of the secretary of state a and thus was not specifically enacted to establish such incorporated fire departments the legislative we find the degree of control exercised by the furthermore also the board_of directors local governmental_unit county or city over the actual operations of the incorporated fire department the state a nonprofit corporation to be minimal statute as well as the sample contract described above provide that the board_of directors of the incorporated fire department has the authority to manage the affairs of the corporation the members of the incorporated fire department typically include volunteer firefighters and fire district residents elects a fire chief who is not a public official to be responsible for the everyday operations of the incorporated fire department that the local governmental_unit under contract considers the employees of the incorporated fire department to be its employees other than deeming employees of an incorporated fire department to be employees of the local governmental_unit for purposes of participation in plan x fire department is supported in whole or in part by municipal or county funds we do not find this factor to be determinative of agency_or_instrumentality status in this case thus we conclude that the incorporated fire department is not an agency_or_instrumentality of state a or of a political_subdivision thereof there is no evidence although the incorporated accordingly as for the first ruling requested as amended on june a municipal government a county under the law of state a deeming employees of a fire department which is not a department of government or a sanitary district maintained by such government_entity but which is incorporated as nonprofit corporation under the law of state a and is certified by the commissioner of insurance to be employees of the local county incorporated city or town unit for purposes of providing certain state- funded employee_benefits including membership in plan x will adversely affect the status of plan x as a governmental_plan under sec_414 of the code a similarly since we have determined in accordance with revrul_89_49 that an incorporated fire department in state a does not qualify as an agency or of the code to plan x will be is concluded with respect to ruling instrumentality of state a or a political_subdivision thereof it request two that the applicability of the provisions of sec_414 adversely affected by including as members therein the full-time employees of the incorporated fire departments and that the mandatory_contributions of such employees to plan x which may be assumed and paid_by the employer will not be considered picked up pursuant to sec_414 contributions by other members of plan x are so considered to the same extent such sincerely yours coto swieca_ john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
